     Case 2:20-cv-05530-DMG-AGR Document 17 Filed 06/25/20 Page 1 of 2 Page ID #:117



 1     AKIN GUMP STRAUSS HAUER & FELD LLP
       SUSAN K. LEADER (SBN 216743)
 2     ALI R. RABBANI (SBNSBN 253730)
       JOSHUA A. RUBIN
                    RUB (SBN 308421)
 3     sleader@akingump.com
       arabbani@akingump.com
       arabbani   akingump.com
 4     rubinj@akingump.com
       1999 Avenue of the Stars, Suite 600
 5     Los Angeles, CA 90067
       Telephone: 310-229-1000
 6     Facsimile:    310-229-1001
 7 Attorneys for Plaintiffs
 8
 9                             UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12     BYD COMPANY LTD and GLOBAL              Case No. 2:20-cv-05530-DMG-AGRx
       HEALTHCARE PRODUCT
13     SOLUTIONS, LLC,                         [Judge: Hon. Dolly M. Gee]
14                       Plaintiffs,           DECLARATION OF GELIANG
                                               ZHAO IN SUPPORT OF
15           v.                                PLAINTIFFS’ EX PARTE
                                               PLAINTIFFS' EX
                                               APPLICATION FOR A
16     ALEXANDER KHAZAI, AARON                 TEMPORARY RESTRAINING
       ARREDONDO, JAMES VAUGHN,                ORDER AND ORDER TO SHOW
17     DRIPSTONE LLC, ROBERTO                  CAUSE REGARDING
       BANKE, and DOES 1-10,                   PRELIMINARY INJUNCTION
18
                         Defendants.
19
                                               Date Action Filed: June 22, 2020
20
21
22
23
24
25
26
27
28
        DECLARATION OF JENNIFER SHAGENSKY IN SUPPORT OF PLAINTIFFS'
                                                        PLAINTIFFS’ EX PARTE APPLICATION FOR A
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING PRELIMINARY
                                            INJUNCTION
      Case 2:20-cv-05530-DMG-AGR Document 17 Filed 06/25/20 Page 2 of 2 Page ID #:118



1
1
        I, Geliang
        I,         Zhao, declare
           Geliang Zhao, declare as
                                 as follows:
                                    follows:
2
2
3
3             1.
              1.     II am
                        am aa resident
                              resident of
                                       of the
                                          the State of California;
                                              State of             over the
                                                       California; over the age
                                                                            age of
                                                                                of 18;
                                                                                   18; and
                                                                                       and competent
                                                                                           competent
4
4       to make
        to make this
                this declaration.
                     declaration. II could and would
                                     could and would testify
                                                     testify as
                                                             as to
                                                                to the
                                                                   the matters
                                                                       matters set
                                                                               set forth herein, if
                                                                                   forth herein, if
 55     called upon to
        called upon to do
                       do so.
                          so.
 66           2.
              2.     II am
                        am President
                           President of
                                     of T&G Trading Company,
                                        T&G Trading          located in
                                                    Company, located in Cerritos,
                                                                        Cerritos, California.
                                                                                  California.
 77     For the
        For the past
                past several
                     several weeks,
                             weeks, T&G
                                    T&G Trading
                                        Trading Company has been
                                                Company has been in
                                                                 in discussions
                                                                    discussions with
                                                                                with BYD
                                                                                     BYD
 88     regarding purchasing
        regarding purchasing certain products from
                             certain products      BYD.
                                              from BYD.
 99           3.
              3.     Beginning on
                     Beginning on around
                                  around June 8, 2020,
                                         June 8, 2020, II began
                                                          began receiving
                                                                receiving multiple
                                                                          multiple WhatsApp
                                                                                   WhatsApp
10
10      messages from
        messages      Alexander Khazai
                 from Alexander Khazai ("Khazai").
                                       (“Khazai”). In
                                                   In these
                                                      these messages,
                                                            messages, Khazai
                                                                      Khazai was
                                                                             was offering
                                                                                 offering
11
11      to sell
        to sell T&G
                T&G what
                    what appeared to by
                         appeared to by boxes
                                        boxes of
                                              of BYD-branded
                                                 BYD-branded N95
                                                             N95 masks.
                                                                 masks. Attached
                                                                        Attached hereto
                                                                                 hereto

12
12      as Exhibit
        as         1 are
           Exhibit 1 are true
                         true and
                              and correct screen shots
                                  correct screen shots of
                                                       of the
                                                          the messages
                                                              messages and
                                                                       and photographs
                                                                           photographs II

13
13      received from
        received      Khazai.
                 from Khazai.

14
14            4.
              4.     Beginning on
                     Beginning on June
                                  June 8 and continuing
                                       8 and            over the
                                             continuing over the course of several
                                                                 course of several weeks,
                                                                                   weeks,

15
15      Khazai sent
        Khazai sent me
                    me five different videos
                       five different videos via
                                             via WhatsApp.
                                                 WhatsApp. These
                                                           These videos
                                                                 videos depicted
                                                                        depicted boxes
                                                                                 boxes full of
                                                                                       full of

16
16      BYD-branded N-95
        BYD-branded N-95 respirator
                         respirator masks.
                                    masks. Attached
                                           Attached hereto as Exhibits
                                                    hereto as          2, 3,
                                                              Exhibits 2, 3, 4,
                                                                             4, 5
                                                                                5 and
                                                                                  and 6
                                                                                      6 are
                                                                                        are

17
17      true and
        true and correct
                 correct copies of the
                         copies of the videos
                                       videos that
                                              that Khazai
                                                   Khazai sent
                                                          sent me
                                                               me via
                                                                  via WhatsApp.
                                                                      WhatsApp.

18
18            5.
              5.     After receiving
                     After receiving these
                                     these messages
                                           messages and videos from
                                                    and videos      Khazai, II was
                                                               from Khazai,    was confused
                                                                                   confused

19
19      and thought
        and thought that
                    that Khazai
                         Khazai might
                                might be
                                      be in
                                         in possession
                                            possession of
                                                       of authentic
                                                          authentic BYD
                                                                    BYD masks,
                                                                        masks, so
                                                                               so II forwarded
                                                                                     forwarded

20
20      the messages
        the messages and photographs II received
                     and photographs    received from Khazai to
                                                 from Khazai to aa representative
                                                                   representative of
                                                                                  of BYD.
                                                                                     BYD.

21
21            6.
              6.     II declare
                        declare under
                                under penalty
                                      penalty of
                                              of perjury
                                                 perjury under
                                                         under the
                                                               the laws
                                                                   laws of
                                                                        of the
                                                                           the United
                                                                               United States that
                                                                                      States that

22
22      the foregoing
        the           is true
            foregoing is true and
                              and correct.
                                  correct.

23
23      Executed this 24th
        Executed this 24th Day of June,
                           Day of       2020 at
                                  June, 2020 at Los Angeles, California
                                                Los Angeles, California
24
24
25
25
26
26
                                                    Geliang Zhao
                                                    Geliang Zhao
27
27
28
28      DECLARATION OF
        DECLARATION OF GELIANG
                       GELIANG ZHAO
                                ZHAO IN
                                     IN SUPPORT OF PLAINTIFFS'
                                        SUPPORT OF PLAINTIFFS’ EX PARTE
                                                               EX PARTE
            APPLICATION FOR
            APPLICATION FOR A
                            A TEMPORARY   RESTRAINING ORDER
                              TEMPORARY RESTRAINING   ORDER AND
                                                             AND
                PRELIMINARY INJUNCTION
                PRELIMINARY              AGAINST DEFENDANTS
                             INJUNCTION AGAINST  DEFENDANTS
                                             2:20-cv-5530
                                             2:20-cv-5530
                                                      -- 1
                                                         1 --
